DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 9.16.22.
Claims 1-20 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
An examination of this application and response reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Applicant's arguments filed 9.16.22 (as best understood) have been fully considered.
Applicant has not made any changes to their claims , as best understood by the Examiner.
Drawing objection 3a from office action dated 7.26.22 is withdrawn in light of clarification from applicant and new Fig 3. Clarification from applicant is “ Fig 1 is having points A. and point C in Drawings: The Drawings “A to B” and °C to D”, are in Parallel, with point A and point C connected to positive voltage.”
Specification objections a, b to be withdrawn after new specification submission.
Specification objection c is withdrawn based on new Fig 3 and specification amendment presented on Page 8 of specification dated 9.16.22
Specification objection e is  withdrawn based on new Fig 3 and specification amendment presented on Page 8 of specification dated 9.16.22
Specification objection f is  withdrawn based on new Fig 3 and specification amendment presented on Page 8 of specification dated 9.16.22
Claims 1-20 objection related to “three pulse” (Line 1) is withdrawn as it is in preamble and is not being given patentable weight.
Claims 1, 4, 5 were previously objected in office action dated 7.16.22 specifically “These recitations are not  limitations of the invention as they occurs naturally as a result of the structure disclosed in the claim”. These objections are withdrawn in light of further Examiner consideration.
112(b) rejection of claims 1 and 14 are  withdrawn based on new Fig 3 and specification amendment presented on Page 8 of specification dated 9.16.22
112(d) rejections of claims 5-9 are withdrawn based on amendment stating “ 
Claims 5, 6, 7, 8 change the word to = original power pulse. Claim 9 remove "RPM"..... add "rotation" .” Applicant is requested to file amended claims .

37CFR 1.121(c) states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

With respect to 35 U.S.C 103 rejections, the Applicant provides arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: Figure 4 (outer rotor 6 pole motor) having input leads T 2 (on the Left side) and T 1 (also on left side) With 2 inputs on the same side, testing has shown that this type motor will not start, and the Applicant has to reject this solution. The Applicant is suggesting a wiring solution which will start every time, having first 1,3,5 motor coils energized, then 2,4,6, coils energized (shown in NEW Figure 3.) 

Examiner Response 1: Examiner respectfully disagrees. Following the claim language of applicant, the teaching from Huang is the odd even winding and alternate polarity magnetic poles as claimed including the other claim limitations except for the rotor position relative to stator, the teaching of which comes from Gerfast. The working principle of Huang is detailed in Huang , Para 0034.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element 34 (Line 19, Page 6) and element 40 (Line 20, Page 6) as described in the specification.  
Applicant response to objection 4 from office action dated 7.26.22 “ The drawing objection on Element 34 are shown as a single RIVETF even though Six rivet are used to hold the lamination stack together. The number 40 on page 6 are better described on the composite drawing above. “ are not sufficiently clear to withdraw the objection. Examiner suggests either referencing the numerals in the drawing or deleting the references 34, 40 from the specification.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:

It is unclear what is meant by “previous 3 inductor L” and “3 resistance r”. Applicant explanation "d "Previous 3 inductor, (that claim also has L and r)” is not sufficient for clarity.
Line 12, Page 4 recites “out of phase induction pulses”. There is no further detail on how this is being formed. Applicant has not responded to this specification objection as per office action dated 7.26.22.
Specification (Page 4, Line 9 ) and Claim 1 (Line 8) recites “original power pulse”. The specification does not adequately describe what is meant by “original power pulse”. In order to further prosecution, examiner is interpreting the “original power pulse” to be a pulse of the correct polarity, magnitude at the right time depending upon the position of the stator coil relative to rotor magnet in order to continue the rotation of the rotor similar to what is provided in a brushless DC motor electronic commutation.
37 CFR 1.125(c)  requires a substitute specification filed under 37 CFR 1.125(a) or (b)  be submitted in clean form without markings. A marked-up copy of the substitute specification showing all the changes relative to the immediate prior version of the specification of record must also be submitted. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five of fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Numbering the paragraphs of the specification of record is not considered a change that must be shown under 37 CFR 1.125(c). The paragraphs of any substitute specification, other than the claims, should be individually numbered in Arabic numerals (for example [0001]) so that any amendment to the specification may be made by replacement paragraph in accordance with 37 CFR 1.121(b)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in part “ wherein the motor stator is having any number, and the rotor is having any number”. It is not clear what is meant by “number”. To further prosecution, examiner is interpreting “number” is meaning number of poles.
Claim 7 recites in part “ secondly into poles 2, 4, and 6”. It is not clear what is being meant by “secondly”. Examiner is interpreting “secondly” to mean the induced pulses as a result of the “original power pulse” into odd numbered coils.
Claim 3  is rejected due to their dependency on Claim 2.
Applicant did not respond to above rejections from office action dated 7.26.22. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 18  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 4 recites in part “when original power pulses are connected to odd coils, the rotors rotation is caused by original pulses and induction pulses from two adjacent poles, and wherein pulses occur consecutively in all of the mentioned total coils, at a diminished input wattage, as long as pulses are applied according to claim 1, thereby saving watts of energy”.  Claim 4 recitation is substantially a repetition of claim 1 limitations and hence it is failing to further limit the subject matter of the claim upon which it depends. 
Applicant response dated 9.16.22 stating “ 11. Remove the language on claim 11. 
Retain the language on Claim 4 ” is not addressing the 112(d) rejection.  Applicant is requested to file amended claims .

Claim 18 recites in part “wherein this system”. It is not clear if “this system” means the odd-even motor winding system disclosed in claim 1 or if it means the odd-even motor winding system and the even number of stator poles with an unequal number of rotor poles disclosed in claim 17. If it is the former, it is failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070024146 A) hereinafter referred to as Huang in view of Gerfast (US 20100225260 A1).
Regarding Claim 1 , Huang discloses a three pulse (see claim objection), odd-even motor winding system comprising: first, all odd numbered coils (Fig 4 below, 21, 23, 25, 27) and then all even numbered coils (Fig 4, 22, 24, 26, 28), are wound consecutively on a motor stator (Fig 4, 20), a rotor (Fig 4, 40) having alternate polarity magnetic poles (Fig 4, N, S,N, S, N, S, N, S), the rotor having the same number of poles as the total number of coil poles (Fig 4 shows equal number of rotor and stator poles), wherein, when an original power pulse (see 112(a) claim rejection) is connected to odd coils (T1 and T2 are connected to odd coils), out-of-phase induction pulses also occur into adjacent even-numbered coils, thereby diminishing the original power pulse by this phase-difference, and the wattage associated with it, causing the rotor to rotate by the said three pulses, but at a diminished wattage, as compared to switching of pulses into a total number of coils, at one time (same will be observed in Huang as induced emf is a result of similar structure). 
Huang does not disclose the rotor rotatably journaled inside the stator.
	Gerfast discloses the rotor (Gerfast, Fig 7 below, R) rotatably journaled inside the stator (Gerfast, Fig 7, S)  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang with the rotor journaled inside the stator as taught by Gerfast in order to serve use cases which have an internal rotor configuration.

    PNG
    media_image1.png
    724
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    426
    media_image2.png
    Greyscale

Regarding Claim 4 , Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1.  Huang in view of Gerfast further discloses original power pulses (see 112(a) claim rejection) are connected to odd coils (T1 and T2 are connected to odd coils), the rotors rotation is caused by original pulses and induction pulses from two adjacent poles, and wherein pulses occur consecutively in all of the mentioned total coils, at a diminished input wattage, as long as pulses are applied according to claim 1, thereby saving watts of energy(same will be observed in Huang as induced emf is a result of similar structure).
Regarding Claim 5, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast further discloses  all odd numbered coils (Fig 4, 21, 23, 25, 27) and then all even numbered coils (Fig 4, 21, 23, 25, 27),, are wound on a motor stator (Fig 4, 20), wherein, when an original power pulse (see 112(a) claim rejection) is connected to odd coils (T1 and T2 are connected to odd coils), out-of-phase induction pulses also occur into two adjacent even-numbered stator coils, causing the rotors rotation by original pulses and pulses from two adjacent poles, which are occurring continuously in all of the mentioned total coils, at a diminished wattage, with pulses being further modified by the rotor magnets (Fig 4, 40, N, S,N, S, N, S, N, S), rotating in front of all stator coils, as long as pulses are applied to the coils, thereby saving watts of energy(for underlined portion, same will be observed in Huang as induced emf is a result of similar structure).
Regarding Claim 6, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast further discloses semi-conductors [Gerfast, Para 0007] are creating the pulses, using either one or two semi-conductors [Gerfast, Para 0027] to execute the above creating of pulses, wherein a driving circuit for switching is having semi-conductors of different types, such as mosfets, transistors, IGBT, SCR or triac's [Gerfast, Para 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang in view of Gerfast with the semiconductors creating and switching the pulses as taught by Gerfast in order to create the correct waveform at the correct time for the motor to function.
Regarding Claim 7, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast further discloses pulse switching (see 112(d) rejection)into odd-numbered stator poles equals poles 1, 3, and 5 (Huang, Fig 7) and secondly (see 112(b) rejection) into poles 2, 4, and 6 (see 112(b) claim rejection) (Huang, Fig 7), in a six-pole machine (Huang, Fig 7), and 1, 3, 5 and 7 and 2, 4, 6, and 8 in an 8-pole machine (Huang, Fig 4), and 1, 3, 5, 7, 9, 11 and secondly 2, 4, 6, 8. 10, 12 into a 12-pole machine as well as 1, 3 and 2, 4 in a 4-pole machine (Huang, Fig 6) and so on. (Applicant is presumably disclosing the structure for all odd and even numbered stator coils which is indicated in the Abstract of Huang. Additionally, a specie always anticipates a genus, therefore Huang in view Gerfast is sufficient to reject this presumed limitation).
Regarding Claim 8, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast further discloses pulse switching (see 112(d) rejection) into odd-numbered stator poles (Huang, Fig 4, 21, 23, 25, 27) equals poles 1, 3, and 5 wherein these three poles are connected in series or in parallel (Huang shows series connection), and secondly (see 112(b) rejection) into poles 2, 4, and 6 (Fig 4, 21, 23, 25, 27, wherein these three poles are connected in series or parallel, all describing connections in a six-pole machine.
Regarding Claim 9, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast further discloses the pulse-switching (see 112(d) rejection ) is a current of DC (direct current) [Huang, Para 0005] or AC (alternating current), AC (alternating current) rectified into DC current, smoothed by a capacitor [Gerfast, Para 0095], and wherein the RPM rotation, can be changed by the microfarad value of the capacitor ( the impact of the capacitance value in the rotation of the motor is well known in the art).
Regarding Claim 10, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 9. Huang in view of Gerfast further discloses the rotor RPM rotation (see 112(d) rejection) is controlled by one capacitor [Gerfast, Para 0095] for one rotation, or RPM, two capacitors for two RPM, or having multiple capacitors for several numbers of RPM' s.
For claims 9 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang in view of Gerfast with the capacitor as taught by Gerfast in order to prevent variation in the motor current and enable smooth function.
Regarding Claim 11, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast further discloses the motor winding system is for a brushless motor [Huang, Para 0028], alternator, generator, stepper motor, permanent split capacitor motor or an actuating rotating device.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gerfast and NPL1.
Regarding Claim 2, , Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast further discloses the motor stator is having any number (see 112(b) rejection), and the rotor is having any number (Huang Fig 4 discloses a number of stator and rotor poles) but does not explicitly disclose the inductance and resistance of the coil winding of the motor stator is determined by the number of turns of windings and the diameter of wire that is wound, and the stators physical dimensions, as well as the frequency of the original power pulse, and, also is dependent on a power supplies voltage, and its smoothing capacitors used for the motor, wherein all of the above, also determines the RPM of the rotor, and the motors efficiency.
NPL1 discloses the inductance and resistance of the coil winding of the motor stator is determined by the number of turns of windings and the diameter of wire that is wound (Page 5), and the stators physical dimensions (Page 5), as well as the frequency of the original power pulse, and, also is dependent on a power supplies voltage, and its smoothing capacitors (Page 120) used for the motor, wherein all of the above, also determines the RPM of the rotor, and the motors efficiency (Page 85, Page 82-85).
Regarding Claim 3, Huang in view of Gerfast and NPL1 discloses the three pulse (see claim objection), odd-even motor winding system according to claim 2. Huang in view of Gerfast and NPL1 further discloses coil inductance is designated Lr (Page 5) wherein the subscript r is the coil resistance (Page 5), capacitance is designated as C (Page 120), and input power pulses are described as volt x amps = input watts (Page 11), and the rotor rotation is designated as RPM. and input power frequency is designated as Hz(Page xii), and the output power is W as in Watts (Page 229).
For claims 2 and 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang in view of Gerfast with the commonly used formulae, relationships and symbols used in electrical engineering  as taught by NPL1 in order to be able to calculate and measure the performance of electrical machines.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gerfast and Gerfast1(US 20040251859 A1).
Regarding Claim 12, Huang in view of Gerfast discloses the three pulse (see claim objection), odd-even motor winding system according to claim 1. Huang in view of Gerfast does not explicitly disclose the timing of when the switching is to occur, is controlled by a Hall sensor, having two outputs, connected into two semi-conductors. or a Hall sensor having a single output connected into one semi-conductor. and an inverter, used by a second semi-conductor to alternately drive the same coil, and wherein the Hall sensor is placed physically at the center-line between two poles, 3 plus 7 degrees for clock-wise rotor rotation or minus 7 degrees for counter-clockwise rotation, wherein the center-line or neutral position is determined by where the two exit leads, start lead and finish lead are emanating from the wound stator.
Gerfast1 discloses the timing of when the switching is to occur, is controlled by a Hall sensor (Gerfast1, Fig 3, 220)[Gerfast1, Para 0012], having two outputs [Gerfast1, Abstract], connected into two semi-conductors(Gerfast1, Fig 3, 225, 226). or a Hall sensor having a single output connected into one semi-conductor. and an inverter, used by a second semi-conductor to alternately drive the same coil, and wherein the Hall sensor is placed physically at the center-line (Gerfast1, Fig 3, AB) between two poles, 3 plus 7 degrees for clock-wise rotor rotation or minus 7 degrees for counter-clockwise rotation (Gerfast1 discloses the centerline AB intersecting with the Hall sensor 220, hence it is located within the range mentioned), wherein the center-line (Gerfast1, Fig 3, AB) or neutral position is determined by where the two exit leads (Gerfast1, Fig 3, L1, L2) , start lead and finish lead are emanating from the wound stator (Gerfast1, Fig 3, 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang in view of Gerfast with the Hall sensor configuration as taught by Gerfast1 in order to time the switch of power correctly as well as position the Hall sensor in a convenient manner for termination (Gerfast1, Fig 3).

    PNG
    media_image3.png
    458
    694
    media_image3.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gerfast Gerfast1 and Ebbs (US 4484114 A).
Regarding Claim 13, Huang in view of Gerfast and Gerfast1 discloses the three pulse (see claim objection), odd-even motor winding system according to claim 2. Huang in view of Gerfast and Gerfast1 further discloses the Hall sensor is only having a single output (Gerfast1, Para 0037], controlling turn-on when the rotor's rotation is stopped. Huang in view of Gerfast and Gerfast1 does not explicitly disclose the rotors angular stop position is controlled by a permanent magnet, attached to a specific stator pole, and attracting a specific rotor pole, and wherein the described angular position also is the motors start-position.
Ebbs discloses the rotors angular stop position is controlled by a permanent magnet, attached to a specific stator pole, and attracting a specific rotor pole, and wherein the described angular position also is the motors start-position (Ebbs, Col 1, 39-45].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang in view of Gerfast and Gerfast1 with the stop position controlled by a magnet as taught by Ebbs in order to enable lower cost electronics.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gerfast and Garces et al(US 20050162030 A1), hereinafter referred to as Garces.
Regarding Claim 17, Huang in view of Gerfast discloses the three pulse, odd-even motor winding system according to claim 1. Huang in view of Gerfast does not explicitly disclose even numbered stator coils, are paired with rotor poles having a different number, such as 6 rotor poles and 8 stator poles, similar to a three-phase motor system.
Garces discloses even numbered stator coils (Garces, Fig 4, 152), are paired with rotor poles (Garces, Fig 4),  having a different number, such as 6 rotor poles and 8 stator poles, similar to a three-phase motor system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang in view of Gerfast with the even number of stator poles along with a unequal number of rotor poles as taught by Garces in order to reduce cogging torque.

    PNG
    media_image4.png
    505
    518
    media_image4.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gerfast , Garces and Gerfast (US 20140327386 A1), hereinafter referred to as Gerfast2.
Regarding Claim 18, Huang in view of Gerfast and Garces discloses the three pulse, odd-even motor winding system according to claim 17. Huang in view of Gerfast and Garces does not explicitly disclose this system (see 112(d) rejection)Is used to modify a 3-phase motor running on AC or DC, a split phase motor with modified odd-even coil structure, a permanent capacitor motor with modified odd-even coil structure, an induction motor to be modified with odd-even coil structure, or a 4 semi-conductor bridge drive motor, to increase the efficiency of these devices.
Gerfast2 discloses a permanent capacitor motor [Gerfast2, Para 0018]. (The odd-even winding system disclosed by Huang can be applied to any motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the odd-even motor of Huang in view of Gerfast and Garces with its application to a Gerfast2 permanent capacitor motor in order to improve motor efficiency.
Allowable Subject Matter
Claims 14-16, 19-20 are allowable (subject to overcoming claim objections ). 
In office action dated 7.26.22, claims 14-16, 19-20 were indicated as having allowable subject matter. The following is a repetition of statement of reasons for the indication of allowable subject matter:  
Claim 14 discloses a three pulse, odd-even motor winding system wound consecutively comprising: first, all odd numbered coils and then all even numbered coils, are wound consecutively on a motor stator, a rotor having alternate polarity magnetic poles, with the rotor rotatably journaled inside the stator, the rotor having the same number of poles as the total number of coil poles, with semi-conductors creating pulse-switching, switched as a sequence into the wire-wound stator poles, firstly, pulse-switching into odd-numbered stator poles, secondly, pulse-switching into even-numbered stator poles, wherein this switching results in a continuing rotation of the rotor, needing only two semi-conductors to execute the switching. 
Huang in view of Gerfast discloses a  three pulse, odd-even motor winding system wound consecutively comprising: first, all odd numbered coils and then all even numbered coils, are wound consecutively on a motor stator, a rotor having alternate polarity magnetic poles, with the rotor rotatably journaled inside the stator, the rotor having the same number of poles as the total number of coil poles, with semi-conductors creating pulse-switching, but does not explicitly disclose it switched as a sequence into the wire-wound stator poles, firstly, pulse-switching into odd-numbered stator poles, secondly, pulse-switching into even-numbered stator poles. Huang in view of Gerfast and /or Gerfast1, Gerfast2, Garces , Ebbs does not satisfy this deficiency. Therefore Claim 14 is allowed.
Claim 15-16, 19-20 are allowable as they are dependent on Claim 14 (subject to overcoming claim objections).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832